Case 9:19-bk-11573-MB   Doc 313 Filed 09/27/19 Entered 09/27/19 12:09:25   Desc
                         Main Document     Page 1 of 6
Case 9:19-bk-11573-MB   Doc 313 Filed 09/27/19 Entered 09/27/19 12:09:25   Desc
                         Main Document     Page 2 of 6
Case 9:19-bk-11573-MB   Doc 313 Filed 09/27/19 Entered 09/27/19 12:09:25   Desc
                         Main Document     Page 3 of 6
Case 9:19-bk-11573-MB   Doc 313 Filed 09/27/19 Entered 09/27/19 12:09:25   Desc
                         Main Document     Page 4 of 6
Case 9:19-bk-11573-MB   Doc 313 Filed 09/27/19 Entered 09/27/19 12:09:25   Desc
                         Main Document     Page 5 of 6
Case 9:19-bk-11573-MB   Doc 313 Filed 09/27/19 Entered 09/27/19 12:09:25   Desc
                         Main Document     Page 6 of 6
